internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si 1-plr-111679-00 date date legend x a b c date1 date2 date3 state pursuant to a power_of_attorney on file in this office this responds to a ruling_request dated date submitted on behalf of x which requests relief under sec_1362 of the internal_revenue_code facts x was incorporated on date1 under the laws of state at that time a and b were the shareholders of x on date2 b transferred all of b’s shares in x to c on date3 x redeemed all of a’s shares of x at this time c is the only shareholder of x a and b intended that x be treated as an s_corporation effective date1 but an s election was not timely filed law and analysis sec_1362 provides that a small_business_corporation may elect to be an s_corporation sec_1362 provides the rule on when an s election will be effective plr- sec_1362 provides in relevant part that if an s election is made within the first two and one-half months of a corporation’s taxable_year then the corporation will be treated as an s_corporation for the year in which the election is made under sec_1362 however if an s election is made after the first two and one-half months of a corporation’s taxable_year then that corporation will not be treated as an s_corporation until the taxable_year after the year in which the s election is filed sec_1362 provides that if no sec_1362 election is made for any taxable_year and the secretary determines that there was reasonable_cause for the failure to make such election timely then the secretary may treat such an election as timely made for such taxable_year and sec_1362 shall not apply x did not file a timely election to be treated as an s_corporation under sec_1362 effective on date1 x has however established reasonable_cause for not making a timely s election and is entitied to relief under sec_1362 conclusion based solely on the facts submitted and the representations made and provided that x otherwise qualifies as an s_corporation we conclude that x will be treated as an s_corporation effective date1 if x submits a form_2553 properly executed by a b and c to the relevant service_center within days from the date of this letter x should also submit a copy of this letter with the form_2553 except as specifically set forth above no opinion is expressed or implied as to the federal_income_tax consequences of the transaction described above under any other provision of the code specifically we express no opinion as to whether x is otherwise qualified to be an s_corporation this ruling is directed only to the taxpayer on whose behalf it was requested sec_6110 provides that it may not be cited or used as precedent sincerely yours christopher kelley acting assistant to the branch chief branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
